Our stubborn quest for a world of peace,
progress, solidarity and of concord recently prompted
the Heads of State and of Government from the world
over to commit themselves at the Millennium Summit
to joint reflection about the ways of making a reality of
this aspiration in the twenty-first century.
The conclusions they arrived at, conclusions that
can be summarized as the need for us to usher in a new
era in international relations, without a doubt mark the
framework for the future work of our Organization.
It is thus a positive circumstance that our work is
unfolding against this backdrop so that during our
deliberations we might strive to act in accordance with
the guidelines set for us by our Heads of State.
But before my delegation attempts its own
assessment of the state of the world as we look at the
fresh challenges facing us in the twenty-first century, I
should like, on behalf of His Excellency Mr. Ange-
Félix Patassé, President of our Republic and Head of
State, who wishes us every success in our work, to
address to you, Mr. President, as well as to the other
members of the Bureau, our heartfelt congratulations
on your election to the presidency of this session.
Your superb mastery of international affairs in the
context of which your country, Finland, holds a very
special place, bodes well indeed for the success of this
session and, in this connection, you can count on the
cooperation of the delegation of the Central African
Republic.
The competence with which your predecessor,
Mr. Theo-Ben Gurirab of Namibia, guided the work at
the fifty-fourth session, has earned the full appreciation
of my delegation.
I should like as well to express again to the
Secretary-General the full support of the Government
of the Central African Republic for all he is constantly
doing at the helm of our Organization to provide solid
underpinnings for peace and development in a world
which has become complex indeed. The relevance of
the proposals that he put forward in his introductory
report at the Millennium Summit reflect his deep
commitment to fully serving the cause of the
Organization, and we are deeply grateful.
Furthermore, the Central African Republic, which
has always encouraged our Organization to stride
forward towards universality, welcomes the admission
7

of Tuvalu as the 189th Member State. I am delighted to
congratulate this young republic on behalf of the
delegation of the Central African Republic.
A world of peace, of progress, of solidarity and of
concord, such was the philosophy of the founding
fathers of the United Nations.
How can one explain then that 55 years later we
should be so far from attaining that goal?
Peace, when it is not assured, gives way to war.
Factors such as penury, destitution, poverty, AIDS,
malaria and tuberculosis — compounded by
intolerance, injustice, indifference and social
inequalities — these make up the threats to the balance
of peace.
Progress is a reality for only a quarter of
humankind, while three quarters still are not enjoying
decent living conditions.
Solidarity still is something selectively applied in
a world that is nonetheless interdependent.
All this cannot foster fellowship within this
constantly changing world.
That is the state of the world as we enter the
twenty-first century.
The Secretary-General's report entitled “We the
peoples: the role of the United Nations in the twenty-
first century” has the merit of having pointed out all
these distortions that do not help to ensure the smooth
unfolding of international relations.
But even though the United Nations, 55 years
after having come into being, has not fulfilled the
hopes to which its inception gave rise, the fact
nonetheless remains that it does exist. And the fact that
it still does exist is something which first and foremost
is due to the determination of States, which do in fact
feel the need for this Organization. We must therefore
stimulate renewed interest in the United Nations; that
is what is at stake at this session.
The United Nations must regain its authority in
order to contribute to regulating the course of events in
the world in the twenty-first century. On the basis of
real solidarity among States, we must conceive of a
new kind of cooperation that would make it possible
for us collectively to organize a defence of peace, the
promotion of development and of progress, as well as
the fostering of human rights and of democracy
everywhere around the world.
The fact is that as you look around the world
these days, you find that peace is jeopardized in many
different countries, and especially on the African
continent.
What is more, all this is happening as though the
conventional conflict-settlement machinery were no
longer suited to coping with crisis situations. Still, the
resources afforded by the United Nations, as well as by
regional organizations, have made it possible for a new
attitude in the face of conflict to emerge, one which
first and foremost involves regional solidarity.
It is in this context that my country today still
plays host to a United Nations office, the United
Nations Peace-Building Support Office in the Central
African Republic (BONUCA), responsible for striving
to consolidate peace. Indeed the tragic events for which
the Central African Republic became the staging
ground in 1996 and 1997 prompted African countries
first to intervene in the context of the Inter-African
Mission to Monitor the Implementation of the Bangui
Agreements (MISAB), before bringing the United
Nations into the picture. The United Nations Mission in
the Central African Republic (MINURCA) made a
genuine contribution by its very presence and by what
it did in restoring peace and in promoting national
reconciliation, thanks to the support provided in
organizing both legislative and presidential elections.
I would like here again to express the
appreciation of the Government of the Central African
Republic to the Secretary-General of the United
Nations, to the members of the Security Council and
especially to the countries that so generously
contributed to supporting that mission of peace by
providing the wherewithal for MINURCA.
The experience gained in the Central African
Republic can be made available as an asset to the
United Nations, reflecting a success in keeping the
peace and consolidating it. My delegation, which
supports the Brahimi report, hopes that the
recommendations it embodies will be fully
implemented so that we really see take root a new
doctrine for United Nations operations of
peacekeeping.
In the same vein, my delegation hopes that the
United Nations provides the same resources to
8

promoting a lasting settlement in the situations in
Sierra Leone, in Angola, in Burundi, between Ethiopia
and Eritrea, as well as in the Democratic Republic of
the Congo.
As to the Democratic Republic of the Congo,
which shares a rather long border with my own
country, my delegation calls for cooperation from the
international community in the context of the United
Nations, so that a solution may be found to this
conflict, the consequences of which have already taken
a heavy toll, both for the Congolese people, with which
we are bound by fraternal ties, as well as for the
neighbouring States such as the Central African
Republic, which is currently hosting tens of thousands
of refugees that have fled the effects of the war. My
delegation takes advantage of this opportunity to call
upon the competent international authorities, the Office
of the United Nations High Commissioner for Refugees
in particular, to devote special attention to the Central
African Republic in this instance.
Moreover, my delegation firmly supports the
ongoing process seeking to bring about a settlement to
the question of the Middle East. We do not doubt that
the determination of the parties involved will make it
possible to lift the last remaining obstacles so that a
fair, negotiated and lasting solution in accordance with
Security Council resolutions 242 (1967) and 338
(1973) may be found.
The United Nations subsequently should regain
its authority in order to enable it to contribute by
letting multilateralism work to promote development
throughout the world. The fact is that without denying
what has been done internationally to fight poverty and
while acknowledging that developing countries should
shoulder primary responsibility for ensuring the
necessary preconditions for their development, my
delegation hopes that the community of States will
come to grips with the question of poverty and will
apply a fresh way of thinking to it in this twenty-first
century.
All the indicators of poverty are there for us to
see, and you can find them everywhere in Africa: weak
primary educational systems, a lack of sanitary
infrastructure, a lack of drinking water, of the proper
conditions for hygiene, to name but a few. The African
continent is part of that 1 billion inhabitants of our
planet living on less than one dollar a day, while two-
thirds of the population of the planet hold three-
quarters of the world's income.
Poverty is extreme in Africa; we must do our
utmost to come up with new ways to reduce it in the
twenty-first century.
The Central African Republic, which at the
beginning of this year took part in the Libreville
summit on growth and poverty reduction in Africa,
abides by the new strategic framework to combat
poverty proposed by the Bretton Woods institutions.
My country therefore calls for an increase in the
resources allocated to such agencies as the United
Nations Development Programme, the United Nations
Population Fund, the United Nations Children's Fund
(UNICEF) and the United Nations Educational,
Scientific and Cultural Organization to support the
Central African Republic's strategy to combat poverty.
Of course, eradicating poverty will be necessary
in order to make it possible for developing countries to
take part in the work of development. That is
particularly true with regard to the countries of Africa.
But it will also be necessary to put developing
countries in a position where they can really rise to the
development challenge. In this connection, the issue of
the debt burden comes to mind, for it continues to
substantially handicap all development efforts.
How, then, can we ensure that globalization
stimulates development in Africa instead of leading to
marginalization? Inasmuch as the new technologies
that are being introduced contribute to the overall
progress of mankind, Africa must expect to benefit,
and we once again call for the rules governing the work
of the World Trade Organization to take Africa's
interests into account.
In his introductory report to the Millennium
Summit, the Secretary-General reminded us that all
activity is people-oriented. Nothing is more true. My
delegation hopes that the United Nations will regain its
authority so that it can contribute to ensuring the
necessary conditions for the promotion of rights and
democracy throughout the world. Guaranteeing and
protecting human rights contributes to national
consensus and strengthening democracy in a country.
We have understood that so well in the Central
African Republic that we have created a government
body called the High Commission for Human Rights,
whose mission is not only to monitor respect for human
9

rights, but also to implement the various international
legal instruments signed by the Central African
Republic aimed at promoting human rights. That
implementation requires resources in order to bring
about the most widespread dissemination possible of
human rights at the national level. As human rights are
indivisible, it is important to establish cooperation
between States to promote human rights throughout the
world. My delegation hopes that in the course of the
twenty-first century the United Nations will become
increasingly involved in international efforts to
establish a worldwide culture of human rights. It must
be reformed and renewed in order to be able to take on
that role.
Renewal means adaptation to the realities of the
world today. The Organization's procedures, methods
and approaches to every issue within its competence
will have to be streamlined. However, let us not forget
that protecting international peace and security is the
primary task entrusted to the United Nations. That role
is primarily the responsibility of the Security Council.
My delegation would like to see the Security
Council reformed in order to better discharge that
responsibility. The world has changed profoundly, and
the composition of the Security Council should reflect
that. Even though the veto power is not as abused today
as it was during the cold war, we should restructure the
Council in both the permanent and non-permanent
categories to take into account the new international
reality. That is the opinion of the delegation of the
Central African Republic.
In that way we can contribute to setting relations
between nations on a different course. That requires a
real and willing commitment by States. This year's
adoption of the Constitutive Act of the African Union
as an expression of Africa's willingness to join the
United Nations in meeting all the challenges is a
manifestation of that commitment. My country will do
everything in its power to encourage this new
movement towards integration.
The century that witnessed the birth of the United
Nations has ended. A new century is beginning, one in
which there is still a United Nations — something that
is cause for satisfaction to mankind. But what shall we
make of the United Nations in the twenty-first century?
That is indeed the fundamental question raised by the
Secretary-General in his report to the Millennium
Summit.
Should we continue to keep the United Nations
locked in the vice of contradictions that exists between
Member States? Should we continue to look on
helplessly as its authority is flouted in peacekeeping
operations? Should we continue to accept the
Organization's being left behind as the world moves
forward? The answer, in the opinion of the delegation
of the Central African Republic, is a resounding “No”.
Let us therefore return to the dream of the
founding fathers and make sure that in the new century
the United Nations has the necessary means to bring
about peace, solidarity and harmony throughout the
world. Such a world is possible if we want it. That is
the world our Heads of State spoke of in their message
to us at the Millennium Summit.


